Title: To Thomas Jefferson from Jerman Baker, 26 September 1820
From: Baker, Jerman
To: Jefferson, Thomas


Dr Sir,
Richmond
26 Sept 1820
I received a letter from my friend Col Burton of North Carolina a few days since in which he requests me to inform you that he had directed a Cask of very superior Scuppernon Wine to be sent you, by way of Norfolk to this place; It will be brought up in the Steam Boat from Norfolk, with one for me, any Directions that you may give about it shall be particularly attended to.May I my dear Sir, ask you to have the goodness to enclose me a letter of introduction for my Son Wayles to Judge Cooper of Columbia; Notwithstanding my fears of the climate & the expense I think I shall indulge him in accompanying his Cousin Francis, particularly as it is so highly recommended by you. If it would not be trespassing too much on your goodness, I should be much gratified if you would give the outlines of the course of study you would recommend him to pursue—Was the document sent you not long since showing the amount of Revenue paid by the several Counties such as you wished. There is no table yet made out of the amount paid agreable to the last assessment of the lands, when it is a copy shall be forwarded if you wish it.Be pleased to present our affectionate regards to Mrs Randolph & Family and accept the assurance of myGreat respect & esteemJerman Baker